IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Farrell,                       :
                    Appellant          :
                                       :
            v.                         :     No. 1623 C.D. 2017
                                       :
Wesex Corporation                      :


                                    ORDER

             NOW, August 14, 2018, having considered appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge